Reed, C. J.,
(dissenting.) — I dissent from the holding of the majority in the fourth paragraph of the foregoing opinion. If the case rested alone on the first count of the petition, I would be satisfied with the result reached. That count alleges the breach of a warranty against contagious diseases, and, as the evidence is not before us, we must presume that as to that allegation the instruction was adapted to the proof before the jury. I agree that where the vendor of domestic animals warrants them free from infectious or contagious diseases, he is liable, in case of a breach, for the injury which is occasioned by the communication of the disease to other animals with which those sold were commingled. But the opinion of the majority goes much further than that. The second count alleges the breach of a general warranty of soundness, and the holding is that the vendor is liable under such a warranty for the injury occasioned to other animals by the communication to them of the disease with which those sold were infected, as well as for the difference between the actual and warranted value of the animals. I do not agree to that. The action is on the contract. In case of the breach of a contract, the liability of the covenantor is to be determined with reference to those matters which the parties are presumed to have had in mind when they entered into the agreement. That this is the general rule on the subject will not be denied. When the vendor in the sale of domestic animals warrants them free from infectious diseases, -the iniurv *82resulting from the communication of such diseases to other animals is a matter within the contemplation of the parties. In case of the breach of such warranty, the vendor is liable for an in;] ury of that kind, because it is the very inj ury against which he warranted. But a mere general warranty of soundness is different. Such a warranty relates simply to the property which is the subject of the sale. By it the covenantor undertakes simply that the property is of a certain quality, and that he will answer, in case it proves otherwise, for the difference between its actual value and what that value would have been if it had been as warranted. The consequential damage resulting from the communication of diseases to other animals is not covered by the terms of the agreement. The vendor does not by his agreement undertake to answer for such an injury, nor does the vendee contract for indemnity against it. It is not a matter within the contemplation of the parties when they enter into the agreeement. Some of the authorities cited in the opinion appear to sustain the view of the majority, but in my judgment they violate elementary principles of the law. Others, it appears to me, are not in point.